UNITED STATES DI STRICT COURT
SOUTHERN DISTRICT OF NEW YORK

---- - -------------------- - - - -- -- ---x
GRUNB ERG 77 LLC ,

                        Pl a i nt i ff ,             17 Civ . 5627   (RWS)

      - against -                                          OPINION

B.R . GUEST PARENT HOLDINGS , LLC ,
and 359 COLUMBUS AVENUE , L.L .C ,
(D/B/A ISABELLA' S)

                        Defendant s.

------------ --- ---- - ---------------- x
                                                     ---- - -.--====----~
                                                     JS OC '""Cr,J Y
                                                                        ---
APPEARANCES:
                                                   Ij ?OCU~tENT
            At torneys for Pl aint if f             ELECl {ONJCALLY FILED
                                                    DOC#:         ,k l       I
            KEANE & BEANE
            445 Hamilton Avenue , 15th Fl oor       DATE   Ftl£~1©rR j
            White Pl ains , NY 10601
            By : Edward J . Phillips


            Attorneys f or Defendants

            LAW OFFICES OF YANKWITT LLP
            1 40 Grand Street , Su i te 501
            White Plains , NY 10601
            By:   Russell Marc Yankwitt , Esq .
                  Cra i g Matthew Cepler , Esq .
Sweet, D.J.



               Defendants B.R. Guest Parent Holdings, LLC

("Guarantor" or "B.R. Guest") and 359 Columbus Avenue, LLC

("Tenant " )    (col le ctively , the "Defendants") have moved

pursuant to Fed. R. Civ . P. 12(b) (6) to dismiss in part the

Second Amended Comp laint ("SAC") o f Plaintiff Grunberg 77

LLC ("Plaintiff" or "Landlord"). Based on the conclusions

set forth below, the motion of the Defendants is denied.



I.   Prior Proceedings



               This diversity action arises out of a lease dated

January 24, 2007 between Plaintiff's and Tenant's respective

predecessors-in-interest for the premises comprising the former

Isabella's restaurant at 359 Columbus Avenue, New York, New York

(the "Lease Agreement"). See Defs.' Ex. A. Defendant B.R. Guest

is a guarantor of Tenant's obligations under the Lease Agreement

pursuant to terms of a guarantee agreement (the "Guarantee").

See Defs.' Ex. B.



               The SAC asserts claims for reimbursement of legal

fees, expenses and disbursements Plaintiff allegedly incurred in

defending two lawsuits brought by an Isabella's patron against
                                      2
both Plaintiff and Tenant and alleging, inter alia, that the

premises' public entrance was not handicap accessible as

required by the Americans with Disabilities Act, as well as New

York State and City law (the "ADA Action"). SAC~~ 59-74.



              On June 27, 2017, Plaintiff filed its initial

complaint in the Supreme Court of the State of New York, County

of New York . On July 24, 2017 , Defendants removed the case to

federal court on diversity grounds. On August 18, 2017 ,

Plaintiff filed its Amended Complaint . On April 26, 2018,

Plaintiff filed its SAC , which includes the claims addressed in

this motion in the Seventh and Eighth Causes of Action.



              The motion to dismiss the Seventh and Eighth Causes of

Action in the SAC were heard and marked fully submitted on June

6 , 2018.



II.   Facts



        a. The Lease Provisions



              Under the terms of the Lease Agreement, Tenant, which

formerly operated the restaurant Isabella's at the demised



                                   3
premises, was responsible for complying with all applicable laws

concerning its use and occupancy of the space.



          For example, Paragraph 6 of the Lease Agreement

obligated Tenant, at its sole cost and expense, to:



          "[P]romptly comply with all present and future laws,

          orders and regulations of all state, federal,

          municipal and local governments, departments,

          commissions and boards .     with respect to the

          demised premises building if arising out of Tenant's

          use or manner of use of the premises, and with respect

          to the portion of the sidewalk adjacent to the

          premises .     whether or not arising out of Tenant's

          use or manner of use thereof, or with respect to the

          building if arising out of Tenant's use or manner of

          use of the premises or the building (including the use

          permitted under the lease)." Defs.' Ex. Ai 6.



          Additionally, Paragraph 42(C) of the Lease Agreement

provided that any alterations to the premises undertaken by

Tenant "be done in compliance with .   . all applicable laws,

ordinances, directions, rules and regulations of governmental

authorities having jurisdiction, including, without limitation,
                                4
the Americans with Disabilities Act of 1990 and New York City

Local Law No. 57/87." Id. i 42(C).



          The terms of the Lease Agreement also describe certain

maintenance obligations on the part of Tenant and Landl ord .



          Paragraph 51 provided that Tenant would be responsible

for maintaining all exterior doors to the restaurant premises

"in good order and condition and repair," and stated that

"Tenant covenants and agrees that it will repair and replace

whenever necessary, at its own cost and expense, all exterior

doors leading to the Premises, and fittings appurtenant thereto,

including front door assemblies, jambs, transoms, checks and

hardware." Id. i 51.



          Under Paragraph 49(0), Grunberg's maintenance

obligations were as follows:



          "Landlord shall, at its sole cost and expense,

          maintain and repair the roof, the common and public

          areas and structural portions of the Building and all

          Building systems and equipment which are not

          exclusively serving the Premises and which are located

          outside of the Premises." Id. i 49(0).
                                 5
          The Lease Agreement likewise set out a defense and

indemnity provision in favor of Grunberg. Paragraph 8 of the

Lease Agreement stated in relevant part:



          "Tenant shall indemnify and save harmless Owner

          against and from all liabilities, obligations,

          damages, penalties, claims, costs and expenses for

          which Owner shall not be reimbursed by insurance,

          including reasonable attorney's fees,   suffered or

          incurred as a result of any breach by Tenant .            of

          any covenant or condition of this lease." Id.    ~   8.



          Paragraph 8 of the Lease Agreement further provided

that:



          "[I]n case any action or proceeding is brought against

          Owner by reason of any such claim, Tenant, upon

         written notice from Owner, will, at Tenant's expense,

          resist or defend such action or proceeding by counsel

         approved by Owner in writing, such approval not to be

         unreasonably withheld." Id.




                                6
          Defendant B.R. Guest's responsibilities are described

in the Guarantee, which stated in relevant part as follows:



          "[Guarantor], acting as surety hereby absolutely and

          unconditionally, for itself and its legal

          representatives, successors and assigns, guarantees to

          Owner and to its legal representatives, successors,

          and assigns, the prompt and full performance and

          observance by the Tenant and by its legal

          representatives, entities, successors and assigns of

          Tenant's obligation to pay rent, additional rent and

          any charges (or damages in lieu thereof) and the

          performance of all other obligations of Tenant

          accruing under the Lease." Defs.' Ex. Bi 1.



          The Guarantee also provided for a "Guarantee Period,"

which limited the Guarantor's obligations as follows:



          "Notwithstanding anything contained herein to the

          contrary, the Guarantor's aforesaid obligations shall

          be limited to the period [of] time from the

          commencement date of the Lease until such time as

          possession of the Premises is delivered to Owner

          vacant, free of all occupants and in the condition
                                7
          required under the Lease as if such date were the date

          originally set for the expiration of the term thereof

          (the "Guarantee Period") without regard to any rent

          acceleration provisions under the Lease, provided that

          Tenant delivers to Owner written notice of its

          intention to vacate the Premises at least sixty (60)

          days prior to its delivery of possession to Owner in

          the manner described above       . In the event that

          Tenant fails to so deliver the aforementioned notice,

          then this guarantee shall be for the full performance

          of the Lease throughout the term thereof from the

          commencement date of the Lease through the sixtieth

          (60th) day following delivery of the Premises to Owner

          vacant and free of all defaults and occupants in the

          condition required in the lease." Id.



          With respect to Tenant's surrender of the premises

within the Guarantee Period, Paragraph 60 of the Lease Agreement

stated in relevant part:



          "Tenant hereby indemnifies and saves Owner harmless

          from and against any and all claims, costs, losses and

          liabilities resulting from any delay by Tenant

          whatsoever in timely surrendering possession of the
                                8
Premises in compliance with all of the terms,

covenants and conditions of this Lease           Tenant

acknowledges and agrees that the damage to Owner as a

result of any such failure by Tenant will be

significant and will exceed the monthly installment of

fixed annual rent and additional rent previously

payable under this Lease , and will likely be incapable

of accurate measurement. As a consequence thereof,

Tenant agrees that in the event of such failure by

Tenant as set forth at length above, at the option of

Owner in li eu of the indemnity set forth above, Tenant

shall pay to Owner as liquidated damages for each

calendar month and for each portion thereof after the

expiration or sooner termination of the term of this

Lease until such time as Tenant surrendered to Owner

possession of the Premises in compliance with all of

the terms, covenants and conditions of this Lease, a

sum equal to two (2) times the average monthly

installment of fixed annual rent and additional rent

payable under this Lease during the last month of the

term hereof. The provisions of this Paragraph shall

survive the expiration or sooner termination of the

term of this Lease." Defs.' Ex. Ai 60 .



                      9
             Thus, Paragraph 60 of the Lease Agreement stated that,

upon the termination of the Lease either pursuant to the

expiration of its term or Tenant's earlier surrender of

possession, Tenant was obligated to surrender the demised

premises "in compliance with all of the terms, covenants and

condit i ons of this Lease." Id.



       b. Related Actions



             On March 13, 2015 , an action was filed against

Grunberg and Tenant in the Southern District of New York. See

Thomas v. Grunberg 77 LLC and 359 Columbus Avenue, LLC, 15 Civ .

1925 (GBD)    ("Thomas I").    The complaint in Thomas I alleged that

a designated whee l chair entrance to the restaurant serviced by a

portable wheelchair ramp, power-actuated door, and accessibility

signage (the "Wheelchair Entrance") had been bolted shut and

rendered inoperable . Defs.' Ex. D       ~~   1-2. The Thomas I complaint

also alleged that numerous interior features of the restaurant

violated ADA requirements with respect to aisle widths, seating

and standing spaces, maneuvering spaces and other physical

constraints. Id.    ~   26 .



             Upon receipt of the Thomas I complaint, Grunberg

demanded that Tenant (i) cure any unlawfu l condition relating to
                                    10
the Wheelchair Entrance; and (ii) defend and indemnify Grunberg,

as required under the Lease Agreement. Pl.'s Ex. 3 ,               ~   16. In

response, Tenant proposed that its counsel jointly defend both

itself and Grunberg. Id.       ~    20. Grunberg declined Tenant's offer

of joint legal representation and advised Tenant that the

parties had conflicting interests insofar as responding to the

Thomas I lawsuit.   Id.   ~   21.



          Tenant contended the door to the Wheelchair Entran ce

was outs ide of the demised premises, and within the exclusive

control of Landlord, because the terms of the Lease restricted

Tenant to making "nonstructural interior alterations" that are

"i n the Premises" and that "do not affect the Building

structure," among other things.            Id.   ~   37. While Tenant denied

having conducted any construction work on the Wheelchair

Entrance, Tenant admitted to making improvements to it. Id.                     ~


33 - 34. Specifically, Tenant acknowledged that it attempted to

improve the accessibility of the Wheelchair Entrance by

purchasing a portable ramp and installing an automatic door

opener , buzzer, and accessible signage. Id. Tenant likewise

conceded that the Wheelchair Entrance exclusively served the

restaurant premises, and that the residential portion of the

bui lding could not be accessed through any portion of the

restaurant premises. Id.       ~    36 .
                                           11
            During discovery in Thomas I , Grunberg learned that an

organization known as the Disability Rights Advocates         ("ORA")

had threatened to bring litigation against Tenant in 2011 based

upon DRA's contention that the Wheelchair Entrance did not

comply with applicable legal requirements regarding access for

disabled individuals. Id.   ~~       38-39. In response to the DRA's

threat, Tenant retained, at its sole cost and expense, an

architectural firm called Metzger/Metzger Associates         ("M&M ") to

design a permanent wheelchair ramp for the restaurant.         Id. 1 40.

M&M generated at least four different architectural plans

depicting alternative locations and designs for a permanent

wheelchair ramp at the restaurant premises.         Id. 1 43. Tenant

proposed to Grunberg the only design that Tenant felt was

feasible.   Id. 1 47. This plan showed a permanent ramp running in

an easterly direction towards the main doorway for the

residential portion of the building.         Id. 1 47-48. In requesting

Grunberg's approval of this plan, Tenant advised Grunberg:



            "These drawings show the ramp construct i on we are

            proposed to build in order to comply , in part, with

            the requirement for the Americans with Disabilities

            Act of 2010." Id.    ~   49.



                                       12
          Grunberg rejected Tenant's plan out of concern that it

would have created ingress/egress conflicts with the entrance to

the residential portion of the building, and it encouraged

Tenant to develop alternative design options.       Id.   ~   50-51.

However, Tenant never pursued any alternative ramp designs with

Grunberg and instead continued t o utilize a temporary ramp at

the Wheelchair Entran ce . Id.    ~   52.



          Tenant never requested that Grunberg pay for any

portion of a permanent wheelchair ramp installation at the

restaurant.   Id.   ~   41. Grunberg claims that it did not learn

about DRA's communications with Tenant concerning the Wheelchair

Entrance until Tenant produced emails and correspondence between

ORA and Fox Ro thschild, LLP during discovery in Thomas I.             Id.   ~


45.



          In Thomas I, motions were filed relating to the

plaintiff's claims alleging ADA violations on the interior of

its former restaurant. During oral argument on those motions,

Tenant's counse l, Ernest E. Badway, stated the following:



          "[W]e're not disputing the fact that we would defend

           [Grunberg]. We're not running away from that .

           [J]ust so the record is clear , we're also not running
                                      13
          away from the fact that my client, the tenant

          Isabella's, is responsible for the interior of the

          premises . No one is running away from that." Pl.'s Ex.

          4.



          On July 28, 2017 , District Judge Daniels dismissed

Thomas I without prejudice for lack of subject matter

jurisdiction, as the plaintiff ' s ADA claim had become moot once

Tenant vacated the demised premises and its restaurant was

permanently closed. Defs .' Ex. C .



          Concurrently with the Thomas I litigation, Grunberg

and Tenant were addressing a number of Tenant's open work

permits and a violation that had been lodged against the

property by the New York City Landmarks Preservation Commission

(the "LPC Violation") . Pl.'s Ex. 1 i   14 . The pendency of the LPC

Violation and open permits caused the New York City Department

of Buildings to block Grunberg from obtaining any building

permits to perform new work on the residential floors of its

building. Id. i 77.



          By Notice to Cure, dated February 2, 20 1 7, Grunberg

demanded that Tenant cure its defaults under the Lease,

including, but not limited to , the LPC Violation . Id. i i 13-14.
                                 14
When Tenant failed to cure its defaults, Grunberg terminated the

Lease effective as of March 24 , 2017 . Id.   ~~   15 -1 6 . Grunberg

then commenced a summary holdover proceeding in Civil Court , New

York County , to remove Tenant from possession of the premises

and recover damages. See Grunberg 77 LLC v. 359 Columbus Avenue,

LLC (L&T Index No . 59134/17)   (the "Holdover Proceeding").



          On June 27, 2017 , Grunberg commenced an action in the

Supreme Court , New York County, seeking damages against B.R.

Guest as guarantor under the Lease. See Notice of Removal Ex. A.

Guarantor removed the action to this Court . See Notice of

Removal. Grunberg subsequently filed an Amended Complaint that

named Tenant as an additional defendant. See 0kt. No. 12.



          On October 26, 2017 , the plaintiff in Thomas I filed a

new action against Grunberg, Tenant and Guarantor in the Supreme

Court , New York County , alleging claims under the New York State

Human Rights Law and New York City Administrative Code. See

Thomas v . Grunberg 77 LLC, B.R. Guest Holdings LLC and 359

Columbus Avenue, LLC, 159556/2017 ("Thomas II"). Defs.' Ex. E.

The complaint in Thomas II chal lenged the accessibility of

Tenant's restaurant on multiple grounds and alleged, among other

things, the following:



                                  15
            (1)   "Numerous architectural barriers existed at

                  defendants' place of public accommodation that

                  prevented and/or restricted access to plaintiff,

                  a person with a disability." Id. ! 17.

            (2)   "Plaintiff desired to access the entire

                  Isabella's premises but was deterred from doing

                  so due to architectural barriers." Id. ! 20.

            (3)   "The services, features,    elements and spaces of

                  defendants' place of public accommodation were

                  not readily accessible to, or usable by plaintiff

                  as required by the Administrative Code§ 27-292

                  et seq." Id. ! 21.

            (4)   "Because of defendants'    failure to comply with

                  the above-mentioned laws, including but not

                  limited [to] the Administrative Code, plaintiff

                  was unable to enjoy safe, equal and complete

                  access to defendants' place of public

                  accommodation." Id. ! 22.



            The Thomas II action was still pending at the time the

 instant motion was filed.   Phillips Deel. in Opp., ECF No. 45, at

 13.



III.   The Applicable Standard
                                  16
            On a Rule 12(b) (6) motion to dismiss, all factual

allegations in the complaint are accepted as true and all

inferences are drawn in favor of the pleader. Mills v. Polar

Molecular Corp., 12 F.3d 1170, 1174 (2d Cir. 1993). To survive a

Rule 12(b) (6) motion to dismiss, the complaint must contain

"sufficient factual matter, accepted as true, to 'state a claim

to relief that is plausible on its face.'" Ashcroft v.       Iqbal,

556 U.S. 662, 663 (2009)    (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007)). A claim is facially plausible when

"the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for

the misconduct alleged." Iqbal, 556 U.S. at 663       (quoting

Twombly,   550 U.S. at 556). Put differently, the factual

allegations must "possess enough heft to show that the pleader

is entitled to relief." Twombly,    550 U.S. at 557    (internal

quotation marks omitted).



           While "a plaintiff may plead facts alleged upon

information and belief 'where the belief is based on factual

information that makes the inference of culpability plausible,'

such allegations must be 'accompanied by a statement of the

facts upon which the belief is founded.'" Munoz-Nagel v. Guess,

Inc., No. 12 Civ. 1312 (ER), 2013 WL 1809772, at *3       (S.D.N.Y.
                                   17
Apr. 30, 2013)     (quoting Arista Records, LLC v. Doe 3, 604 F.3d

110, 120 (2d Cir. 2010)). However, the pleadings "must contain

something more than          a statement of facts that merely

creates a suspicion [of] a legally cognizable right of action."

Twombly,    550 U.S. at 555 (citation and internal quotation

omitted).



            In resolving a motion to dismiss, courts may consider

not only the documents attached to the complaint as an exhibit

or incorporated in it by reference, but also documents that were

"integral to the plaintiff's claim," so long as the plaintiff

had notice of their contents. Cosmas v. Hassett,    886 F.2d 8, 13

 (2d Cir. 1989).



IV.   The Motion to Dismiss is Denied



            The Seventh and Eighth Causes of Actions in the SAC

seek reimbursement of the attorney's fees, expenses and

disbursements that Grunberg incurred in Thomas I and the

Holdover Proceeding, and which Grunberg has incurred and

continues to incur in Thomas II. Such relief is sought against

Tenant in the Seventh Cause of Action, and against Guarantor in

the Eighth Cause of Action. In addition, Grunberg's Seventh and

Eighth Causes of Action seek reimbursement of its attorney's
                                   18
fees,   expenses and disbursements incurred in the instant action

as against Tenant and Guarantor, respectively.



            Defendants contend that Grunberg was solely

responsible for ensuring that a public entrance to Tenant's

former restaurant was ADA compliant, and that Grunberg is not

entitled to recover its attorney's fees,   expenses and

disbursements incurred in defending Thomas I and Thomas II.

Defendants likewise contend that Guarantor cannot be held liable

under the terms of the Guarantee for Grunberg's attorney's fees,

expenses and disbursements incurred in Thomas II because those

costs were incurred after the Guarantee Period had terminated.

Defendants' motion does not purport to challenge Grunberg's

entitlement to seek recovery of its reasonable attorney ' s fees,

expenses and disbursements incurred in the Holdover Proceeding

or the instant action.



           However , under Paragraphs 6 and 51 of the Lease

Agreement, Tenant had the contractual obligat i on to ensure that

its former restaurant was wheelchair accessible. Paragraph 6 of

the Lease Agreement obligated Tenant to comply with "all present

and future laws       . with respect to the building if arising

out of Tenant's use or manner of use of the premises or the

building (including the use permitted under the lease)." Defs.'
                                 19
Ex. A! 6. Under Paragraph 51 of the Lease Agreement, Tenant was

responsible for maintaining all exterior doors to the restaurant

premises "in good order and condition and repair." Id. ! 51.

Paragraph 51 also stated that "Tenant covenant[ed] and agree[d]

that it [would] repair and replace whenever necessary, at its

own cost and expense, all exterior doors leading to the

Premises, and fittings appurtenant thereto, including front door

assemblies,    jambs, transoms, checks and hardware." Id. These

provisions establish that the exterior doors to Tenant's former

restaurant were part of its leasehold and within its possession

and control.



          Furthermore, under Paragraph 42(C) of the Lease

Agreement, Tenant was responsible for ensuring that "[a]ll

alterations" at the premises complied with "all applicable laws

    . including, but without limitation, the Americans with

Disabilities Act of 1990." Defs.' Ex. A ! 42. In Thomas I,

Tenant admitted to having "made improvements .      . to increase

[the] accessibility [of the Wheelchair Entrance] by purchasing a

portable ramp and installing an automatic door opener, buzzer

and accessible signage." Pl.'s Ex. 3 ! 32.



          Finally, Paragraph 8 of the Lease Agreement contains a

defense and indemnity provision, which provided in relevant part
                                  20
that "Tenant shall indemnify and save harmless Owner against and

from all liabilities [ .      ] suffered o r incurred as a result

of any breach by Tenant [ .    . ] of any covenant or condition

of this lease." Defs.' Ex. A! 8. Paragraph 8 further stated

that "in case any action or proceeding is brought against Owner

by reason of any such claim, Tenant upon written notice from

Owner , will , at Tenant's expense, resist or defend such action

or proceeding by counsel approved by Owner." Id.



          In support of their motion to dismiss, Defendants

focus on Paragraph 49(0) of the Lease Agreement, which addresses

Grunberg's obligation to maintain the building's roof and other

common areas, systems and equipment. That paragraph stated, in
          ~




relevant part:



          "Landl ord shall, at its sole cost and expense,

          maintain and repair the roof, the common and public

          areas and structural portions of the Building and all

          Building systems and equipment which are not

          exclusi ve ly serving the Premises and which are lo c ated

          outside of the Premises." Id. ! 49(0).




                                21
          The Wheelchair Entrance is not the roof, a building

system, or building equipment, and it served Tenant's former

restaurant, rather than a common area of the building.



          Based on these provisions of the Lease Agreement, the

SAC pleads a viable claim against Tenant for reimbursement of

Grunberg's reasonable attorney's fees, expenses and

disbursements incurred in connection with Thomas I and Thomas

II.



          In addition, the SAC pleads a viable claim against

Guarantor for reimbursement of Grunberg's reasonable attorney's

fees, expenses and disbursements incurred in connection with

Th omas I and Thomas II.



          Pursuant to the terms of the Guarantee, Guarantor's

obligations could terminate only when "possession of the

Premises [was] delivered to Owner vacant, free of all occupants

and in the condition required under the Lease as if such date

were the date originally set for the expiration of the term

thereof." Defs.' Ex. B.    ~   1. The Lease Agreement required Tenant

to deliver possession of the premises "in compliance with all of

the terms, covenants and conditions of th[e] Lease." Defs.' Ex.

A~ 60. The SAC alleges that Tenant surrendered the premises to
                                    22
Grunberg with uncured lease defaults, including the LPC

Violation . SAC~ 15. As such, Guarantor's obligations under the

Guarantee remained in effect after Tenant's surrender on May 30,

2017.



          Guarantor also remained liable under the Guarantee

after Tenant's surrender of the premises on May 30, 2017 because

Tenant did not provide Grunberg with 60 days' notice of its

intention to vacate the premises in the condition required under

the Lease Agreement . The SAC alleges that Tenant gave notice of

its intention to surrender on April 13, 2017 , but actually

vacated the premises on May 30 , 2017 . SAC~ 21-22 . The Guarantee

provides that Guarantor remains liable "for the full performance

of the Lease throughout the term thereof from the commencement

date of the Lease through the sixtieth (60th) day following

delivery of the Premises to Owner vacant and free of all

defaults and occupants in the condition required in the Lease."

Defs.' Ex. 1   ~   1.



          Furthermore, guaranties "are commonly understood to

apply to obligations which accrue prior to the surrender of the

lease premises, and this obligation , once accrued, persists even

after surrender of the premises." Russo v. Heller , 80 A.D.3d

531, 531-32    (2011)   (citations omitted)   Consequently, even if
                                    23
Guarantor's obligation under the Guarantee terminated upon

Tenant ' s surrender of the premises on May 30, 2017, Guarantor

would still be liable for the claims asserted in Thomas II ,

which are predicated upon Tenant's use and occupancy of the

premises prior to its surrender.



V.   Conclusion




          For the foregoing reasons, the Defendants' motion to

dismiss is denied.



          It is s o ordered .



New York, NY
November ) ' 2018




                                24
